DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of August 27, 2019.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a shaft support portion including a cover and a high-pressure space.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 13 – 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Obrist et al. (hereafter “Obrist” – US 2018/0335032) in view of Hill et al. (hereafter “Hill” – US 6030192).

With regards to Claim 1:

a scroll compressor (Figures 1, 2) comprising: a sealed case (housing 23);

a fixed scroll portion (fixed scroll 32) fixed (Paragraph 58) at an inside of the sealed case and provided with a fixed scroll vane (spiral element 66);

an orbiting scroll portion (orbiting scroll 31) provided with an orbiting scroll vane (spiral element 35) that is coupled to the fixed scroll vane (as seen in Figure 2, forming compression chambers 65a-d); and

a rotating shaft (shaft 12 with eccentric bearing 26) formed to allow the orbiting scroll portion to orbit (Paragraph 59),

wherein the orbiting scroll portion includes a shaft support portion (bearing bush 28) provided at a center portion thereof and formed to allow the orbiting scrolling portion to be coupled to the rotating shaft, and wherein the shaft support portion includes: 

a closing portion (bush 28) provided to cover an end portion of the rotating shaft and configured to slide while in contact with an inner surface of the fixed scroll portion (Paragraph 60 states that “The outlet 48 is preferably not arranged exactly in the midpoint of the counter spiral 32, but rather is situated eccentrically in the region of an innermost compression chamber 65a, which is formed , and 

a high-pressure space (see Figure 1, unlabeled indented portion on top surface of bush 28 near end portion 39a and midpoint M of orbiting scroll 31) formed in an outer surface of the closing portion that faces the inner surface of the fixed scroll portion and on which a discharge pressure is configured to act (established above that top surface of bearing bush 28 slides on surface with fixed scroll near high pressure discharge outlet 48, thus indented portion is subjected to discharge pressure).

While not explicitly required in the claim, Obrist does not teach the rotating shaft and the eccentric bearing being a single component. Hill (Figure 5) teaches a similar covered shaft arrangement in a scroll compressor, including a rotary shaft in which the shaft and eccentric portion are integral (Col. 4, Lines 54+: “crankshaft means 48 having an axial section 50 and an eccentric section 52”, note also oil conduit 104 also indicating an integral system). Use of an integral shaft and eccentric section reduces the number of parts while strengthening the shaft relative to a separate shaft, pin, and eccentric combination. Given the 

With regards to Claim 2:

The Obrist modification of Claim 1 teaches the closing portion is provided to face the inner surface of the fixed scroll portion in a direction in which the orbiting scroll portion is coupled to the fixed scroll portion (see Figure 2 of Obrist, outer surface of bush 28 faces inner surface of scroll in same was as ends of spiral element 35). 

With regards to Claim 3:

The Obrist modification of Claim 1 teaches the sealed case includes a discharge space (high pressure chamber 40, Figure 2 of Obrist) to which a refrigerant discharged from a compression portion formed by the fixed scroll portion and the orbiting scroll portion is configured to flow (Paragraph 59 of Obrist: “Through this orbiting movement, working medium, in particular a refrigerant, is drawn in, and with the further spiral movement and the reduction of the compression chambers 65a, 65b, 65c and 65d accompanying this, is compressed. The working medium, in particular the refrigerant, is increasingly compressed for example linearly from radially externally to radially internally, and is expelled into the high-pressure , and the fixed scroll portion includes a communication path (outlet 48, Figure 2 of Obrist) configured to communicate the discharge space with the high-pressure space (as seen in Figure 2 of Obrist).

With regards to Claim 4:

The Obrist modification of Claim 1 teaches the high-pressure space is provided to allow at least a portion of the refrigerant discharged from the discharge space to be introduced through the communication path when the orbiting scroll portion orbits (as seen in Figure 2 of Obrist, outlet 48 is capable of allowing refrigerant to flow back into compression chamber 65c to communicate with unlabeled high pressure space shown in Figure 1 of Obrist).

With regards to Claim 5:

The Obrist modification of Claim 1 teaches the communication path is provided to be open in a direction corresponding to a direction in which the orbiting scroll portion is coupled to the fixed scroll portion (see Figure 2 of Obrist, outlet 48 opens in same direction as ends of spiral element 35 couple with inner surface of fixed scroll 32).

With regards to Claim 6:

The Obrist modification of Claim 1 teaches the shaft support portion includes a sealing portion configured to form a circumference of the high-pressure space, the shaft support portion is configured to slide while in contact with the inner surface of the fixed scroll portion (see Figure 1 of Obrist, sealing portion includes the top surface of Bush 28 that surrounds the unlabeled high-pressure indented space, see also Paragraph 60 and rejection of Claim 1 for contact between shaft support portion and inner surface of fixed scroll).

With regards to Claim 7:

The Obrist modification of Claim 1 teaches the sealing portion has a thickness equal to a thickness of the orbiting scroll vane (see Figure 1 of Obrist, sealing portion surrounding unlabeled high-pressure indented space is an extension of the spiral element 35 of orbiting scroll 31 and is same thickness has “upstream” portions of the spiral element 35).

With regards to Claim 8:

The Obrist modification of Claim 1 does not explicitly teach the high-pressure space is formed to be recessed from the outer surface of the closing portion at a depth of 0.5mm or greater. However, applicant has presented no evidence of criticality of the recited range, or evidence of unexpected results. Furthermore, 

With regards to Claim 13:

Obrist discloses a scroll compressor (Figures 1, 2) comprising: a sealed case (housing 23) including a discharge space (high pressure chamber 40) to which a high pressure refrigerant is configured to flow (Paragraph 59 of Obrist: “Through this orbiting movement, working medium, in particular a refrigerant, is drawn in, and with the further spiral movement and the reduction of the compression ;

a fixed scroll portion (fixed scroll 32) fixed (Paragraph 58) at an inside of the sealed case and provided with a fixed scroll vane (spiral element 66);

an orbiting scroll portion (orbiting scroll 31) provided with an orbiting scroll vane (spiral element 35) that is coupled to the fixed scroll vane (as seen in Figure 2, forming compression chambers 65a-d);

a compression portion (compression chambers 65a-d) formed by the fixed scroll portion and the orbiting scroll portion, the compression portion configured to discharge the high pressure refrigerant to the discharge space (Paragraph 59); and

a rotating shaft (shaft 12 with eccentric bearing 26) formed to allow the orbiting scroll portion to orbit (Paragraph 59),

wherein the orbiting scroll portion includes a shaft support portion (bearing bush 28) provided at a center portion thereof and formed to allow the orbiting scrolling portion to be coupled to the rotating shaft, and wherein the shaft support portion includes: 

a closing portion (bush 28) provided to cover an end portion of the rotating shaft and configured to slide while in contact with an inner surface of the fixed scroll portion (Paragraph 60 states that “The outlet 48 is preferably not arranged exactly in the midpoint of the counter spiral 32, but rather is situated eccentrically in the region of an innermost compression chamber 65a, which is formed between the displacement spiral 31 and the counter spiral 32. Thereby, it is achieved that the outlet 48 is not covered by the bearing bush 28 and the final-compressed working medium can be expelled into the high-pressure chamber 40” – meaning that if the outlet were in the middle, the bush 28 would cover the outlet, i.e. the bush is configured to be in contact with the inner surface of the fixed scroll and slide during operation), and 

wherein one of the closing portion and the inner surface of the fixed scroll portion includes a high-pressure space (see Figure 1, unlabeled indented portion on top surface of bush 28 near end portion 39a and midpoint M of orbiting scroll 31) configured to communicate with the discharge space (via outlet 48) and on which a discharge pressure is configured to act (established above that top surface of bearing bush 28 slides on surface with fixed scroll near high pressure discharge outlet 48, thus indented portion is subjected to discharge pressure).



With regards to Claim 14:

The Obrist modification of Claim 13 teaches the high-pressure space is formed on an inner surface of the fixed scroll portion facing the closing portion of the shaft support portion (see Figure 1 of Obrist, unlabeled indented high-pressure space directly faces the fixed scroll and slides on the surface of said fixed scroll, thus qualifying as being formed on the inner surface of the fixed scroll).

With regards to Claim 15:

the fixed scroll portion includes a communication path (outlet 48, Figure 2 of Obrist) configured to communicate the discharge space with the high-pressure space.

With regards to Claim 19: 

Obrist discloses a scroll compressor (Figures 1, 2) comprising: a fixed scroll portion (fixed scroll 32) fixed (Paragraph 58) at an inside of the sealed case and provided with a fixed scroll vane (spiral element 66); an orbiting scroll portion (orbiting scroll 31) provided with an orbiting scroll vane (spiral element 35) that is coupled to the fixed scroll vane (as seen in Figure 2, forming compression chambers 65a-d); a rotating shaft (shaft 12 with eccentric bearing 26) formed to allow the orbiting scroll portion to orbit (Paragraph 59),

wherein the orbiting scroll portion includes a shaft support portion (bearing bush 28) provided at a center portion thereof and formed to allow the orbiting scrolling portion to be coupled to the rotating shaft, and wherein the shaft support portion includes:  a closing portion (bush 28) provided to cover an end portion of the rotating shaft and configured to slide while in contact with an inner surface of the fixed scroll portion (Paragraph 60 states that “The outlet 48 is preferably not arranged exactly in the midpoint of the counter spiral 32, but rather is situated eccentrically in the region of an innermost compression chamber 65a, which is formed between the displacement spiral 31 and the counter spiral 32. Thereby, it , and 

wherein the fixed scroll portion includes an opening (outlet 48) configured to allow an outer surface of the closing portion of the shaft support portion facing the inner surface of the fixed scroll portion to be exposed to a discharge pressure of outside of the fixed scroll portion (established above that top surface of bearing bush 28 slides on surface with fixed scroll near high pressure discharge outlet 48, thus indented portion is subjected to discharge pressure).

While not explicitly required in the claim, Obrist does not teach the rotating shaft and the eccentric bearing being a single component. Hill (Figure 5) teaches a similar covered shaft arrangement in a scroll compressor, including a rotary shaft in which the shaft and eccentric portion are integral (Col. 4, Lines 54+: “crankshaft means 48 having an axial section 50 and an eccentric section 52”, note also oil conduit 104 also indicating an integral system). Use of an integral shaft and eccentric section reduces the number of parts while strengthening the shaft relative to a separate shaft, pin, and eccentric combination. Given the teachings of Hill, it would have been obvious to one of ordinary skill in the art to modify the system of Obrist by making the rotary shaft (12) and eccentric bearing .


Allowable Subject Matter

Claims 9 – 12, 16 – 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Kishimoto et al. (JP 2002161875) – see Figure 1, closing portion 3c covering end of shaft 2. 

Lee et al. (US 2013/0071278) – see Figure 1, shaft 126 extending into orbiting scroll portion 130 and in sliding contact with fixed scroll portion 140. 

Obrist et al. (US 2014/0348681 and US 2014/0348682) – see Figure 1, bushing 12 extending into orbiting scroll with cover bushing 26 in slidable contact with 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, September 15, 2021